DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

This action is responsive to the amendment filed on 03/09/2022. Claims 1-13 are pending in this application. Claims 1 and 10 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (CN101403438A, previously cited and applied).

    PNG
    media_image1.png
    916
    696
    media_image1.png
    Greyscale

Regarding claim 1, Yu discloses an electronic expansion valve, comprising: 
a valve body (1), wherein the valve body (1) is provided with a first port (101) for fluid to flow in or out (see figure 3) and a second port (102) for fluid to flow out or in (see figures 3-4); 

the valve body (1) is further provided with a valve port (the port which associated with knife edge 525) located between the second port (102) and the first cavity (101; see figures 3-4), and the first cavity (see annotated figure above) is selectively in fluid communication with the second port (102) through the valve port (the port which associated with knife edge 525; see figures 3-4); 
a driving mechanism (303, 513) which is fixed to the valve body (1) and comprises a stator (303) and a rotor (513), wherein the rotor (513) is integrally connected with a rotor screw (518, 519 and 520; see figures 3-4); 
a valve spindle assembly (523 and 526) which is at least partially provided in the valve body (1), wherein the valve spindle assembly (523 and 526) is capable of cooperatively cooperating with the rotor screw (518, 519 and 520) for reciprocating motion (the up and down motion) such that the valve spindle assembly (523 and 526) is movable in an axial direction (vertical direction) relative to the rotor screw (518, 519 and 520), thereby regulating an opening degree of the valve port (the port which associated with knife edge 525; see figures 3-4); and 
a second cavity (521) which is defined between the rotor (513) and the valve spindle assembly (523 and 526), wherein the second cavity (521) is adjacent to the rotor (513), and wherein the second cavity (521) is isolated and sealed off (the seal frame 505 provides sealed off function) from the first cavity (see annotated figure and figures 3-4), 

Regarding claim 2, Yu discloses the valve spindle assembly (523 and 526) comprises a valve stem (the extended portion from the valve spindle 526) and a valve spindle (526) which cooperate with each other (see figures 3-4), the balance passage (see annotated figure above) comprises a first passage (the passage portion which associated with valve spindle 526) provided in the valve spindle (526), a second passage (the passage portion which associated with the valve stem which the extended portion from the valve spindle 526) provided in the valve stem (the extended portion of the valve spindle 526) and a third passage (the passage portion which associated with the part 520 of the screw rotor 518, 519 and 520) provided in the rotor screw (518, 519 and 520; see figures 3-4), and the first passage, the second passage, and the third passage are in fluid communication with each other (see figures 3-4 and the annotated figure above).
Regarding claim 3, Yu discloses the valve stem (the extended portion from the valve spindle 526) is operatively engaged with the rotor screw (518, 519 and 520) via a threaded portion provided in the valve stem (see annotated figure above), and the second cavity is further be capable of being in fluid communication with the second port through a clearance between the rotor screw (518, 519 and 520) and the threaded portion of the valve stem (see annotated figure above).
Regarding claim 4, Yu discloses the third passage comprises an axial section and a radial section which are formed in the rotor screw (518, 519 and 520) and are in fluid communication with each other (see annotated figure above).
Regarding claim 5, Yu discloses the second cavity is isolated and sealed off from the first cavity by a cavity sealing member (504) provided outside the valve stem (see figures 3-4 and the annotated figure above).
Regarding claim 6, Yu discloses the electronic expansion valve further comprising a support member (511, 506 and 525), the driving mechanism (303 and 513) is supported on the valve body by the support member (511, 506 and 525), the valve spindle assembly (523 and 526) is supported by the support member (511, 506 and 525) so that the valve spindle assembly (523 and 526) is slidable in a longitudinal direction (upward and downward direction) of the electronic expansion valve but is not rotatable (see figures 3-4).
Regarding claim 7, Yu discloses the support member (511, 506 and 525) has a through hole in the center (see figures 3-4), the valve spindle assembly (523 and 526) is slidable in the through hole and the cavity sealing member (504) is provided in the through hole and surrounds the valve stem (see figures 3-4).
Regarding claim 8, Yu discloses the valve body (1) and the support member (511, 506 and 525) are joined together via a threaded connection and a valve-body sealing member (502) is provided between the valve body (1) and the support member (511, 506 and 525; see figures 3-4).

Yu applied as an alternative for rejection of claims 1-2 and 9-13
Claim(s) 1-2 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (CN101403438A, previously cited and applied).

    PNG
    media_image1.png
    916
    696
    media_image1.png
    Greyscale

Regarding claim 1, Yu applied as an alternative discloses an electronic expansion valve, comprising: 

the valve body (1) defines a first cavity (see annotated figure above) therein which is in fluid communication with the first port (101; see figures 3-4); and 
the valve body (1) is further provided with a valve port (the port which associated with knife edge 525) located between the second port (102) and the first cavity (101; see figures 3-4), and the first cavity (see annotated figure above) is selectively in fluid communication with the second port (102) through the valve port (the port which associated with knife edge 525; see figures 3-4); 
a driving mechanism (303, 513) which is fixed to the valve body (1) and comprises a stator (303) and a rotor (513), wherein the rotor (513) is integrally connected with a rotor screw (518, 519 and 520; see figures 3-4); 
a valve spindle assembly (523 and 526) which is at least partially provided in the valve body (1), wherein the valve spindle assembly (523 and 526) is capable of cooperatively cooperating with the rotor screw (518, 519 and 520) for reciprocating motion (the up and down motion) such that the valve spindle assembly (523 and 526) is movable in an axial direction (vertical direction) relative to the rotor screw (518, 519 and 520), thereby regulating an opening degree of the valve port (the port which associated with knife edge 525; see figures 3-4); and 
a second cavity (521) which is defined between the rotor (513) and the valve spindle assembly (523 and 526), wherein the second cavity (521) is adjacent to the rotor (513), wherein the second cavity (521) is isolated and sealed off (the seal frame 
wherein a balance passage (the passage which associated with flow arrow F1; see annotated figure above) is provided in the rotor screw (518, 519 and 520) and the valve spindle assembly (523 and 526) so that the second cavity (521) is in fluid communication with the second port (102) through the balance passage (the passage which associated with flow arrow F1; see figures 3-4).
Regarding claim 2, Yu discloses the valve spindle assembly (523 and 526) comprises a valve stem (523) and a valve spindle (526) which cooperate with each other (see figures 3-4), the balance passage (see annotated figure above) comprises a first passage (the passage portion which associated with valve spindle 526) provided in the valve spindle (526), a second passage (the passage portion which associated with the valve stem 523) provided in the valve stem (523) and a third passage (the passage portion which associated with the part 520 of the screw rotor 518, 519 and 520) provided in the rotor screw (518, 519 and 520; see figures 3-4), and the first passage, the second passage, and the third passage are in fluid communication with each other (see figures 3-4 and the annotated figure above).
Regarding claim 9, Yu discloses the valve stem (523) is fixedly engaged with the valve spindle (526; see figures 3-4).

    PNG
    media_image2.png
    875
    818
    media_image2.png
    Greyscale

Regarding claim 10, Yu discloses the valve body (1) has a first end portion and a second end portion which are opposite to each other (see annotated figure A above), wherein the second port (102) is provided in the first end portion of the valve body (1) and the first port (101) is provided on a side wall of the valve body (1; see annotated figure A above); 
The electronic expansion valve further comprises a support member (510), the support member (510) has a first portion and a second portion (see annotated figure A above), wherein the first portion is hermetically and fixedly connected to the second end 
the first cavity is defined in the valve body (1) between the first portion of the support member (510) and the second port (102; see annotated figure A).
Regarding claim 11, Yu discloses a radial extension portion extending radially inward from an inner wall of the valve body (1; see annotated figure A above) is provided at the first end portion of the valve body (1; see annotated figure A above), and the valve port (the port which associated with knife edge 525) penetrates the radial extension portion and is provided at the center of the radial extension portion (see annotated figure A above).
Regarding claim 12, Yu discloses the valve spindle (526) comprises a tapered end portion which is configured to cooperate with the valve port (the port which associated with knife edge 525) to regulate the opening degree of the electronic expansion valve (see figures 3-4), and a valve-port sealing member (503) is provided outside the tapered end portion (see figures 3-4).
Regarding claim 13, Yu discloses a flange portion (525) is circumferentially provided on a mouth portion of the valve port (the port which associated with knife edge 525) facing the first cavity (see figures 3-4 and the annotated figure A above), and when the valve spindle (526) is in a position to close the valve port (the port which associated with knife edge 525), the flange portion (525) abuts against the valve-port sealing member (503; see figures 3-4).

Response to Arguments
Applicant's arguments on the Remarks filed 03/09/2022 have been fully considered but they are not persuasive.
Applicant argues in the last paragraph of page 6 that “The second cavity (521) of Yu is not adjacent to the rotor (513) and is quite far away from the rotor (513)” has been considered. However, the Office respectfully disagrees. The annotated figure of Yu above clearly shows the second cavity (102) is adjacent to the rotor (513) since there is no standard distance specified in the claim which is considered as adjacent. Therefore, Yu discloses the argued feature. Thus, applicant’s argument is not persuasive. 
Applicant argues in paragraph 2 of page 7 that “Furthermore, the Office Action asserts that space (102) of Yu is the claimed first cavity. Unlike claim 1, however, the alleged second cavity (521) is not isolated and sealed off from the space (102). To the contrary, the space (102) is in fluid communication with the cavity (521). Figure 3 of Yu shows that fluid can flow from space (102) up through passage (501) in the spindle (526), through radially extending passages in component (520) and into cavity (521)” has been considered. However, the Office respectfully disagrees. Yu explicitly discloses elements including the valve core sealing frame 505, sealing rings 508, 504, 509 and 503 which provide seal off function between the first cavity and the second cavity. Therefore, Yu discloses the argued feature. Thus, applicant’s argument is not persuasive.
Applicant argues in paragraph 3 of page 7 that “Furthermore, the Office Action asserts that a passage through the spindle (526) and component (520) of Yu corresponds to the claimed balance passage. Applicant respectfully disagrees. 
Applicant argues in the last paragraph of page 7 that “Applicant submits that the screw rod (518), the valve core fixed sliding sleeve (519) and the valve core screw sleeve (520) of Yu should not be collectively regarded as the claimed rotor screw. Rather, the valve core fixed sliding sleeve (519) and the valve core screw sleeve (520) are different and separate components from the screw rod (518). In particular, the valve core screw sleeve (520) cannot be regarded as a part of the claimed rotor screw, but should be regarded as a part of the valve core assembly since rotation of the screw rod (518) causes the valve core screw sleeve (520) to move axially relative to the screw rod (518), thereby realizing the lifting and lowering of the valve core (526). That is, the screw rod (518) performs rotational movement, while the valve core screw sleeve (520) moves axially relative to the screw rod (518). Applicant notes that claim 1 recites that "the valve spindle assembly is movable in an axial direction relative to the rotor screw." Therefore, Applicant respectfully submits that sleeve (520) should be considered part of a valve spindle assembly and cannot be considered part of the screw rod (518)” For example, the rotor screw is an single solid rotor screw or the like. Third, though the sleeve (520) and the valve spindle assembly move in axial direction, the valve spindle assembly (523 and 526) is still movable in an axial direction relative to the screw rod (518) of the interpreted rotor screw (518, 519 and 520). The interpreted rotor screw (518, 519 and 520) still meet the argued feature of claim 1. Therefore, applicant’s argument is not persuasive.
Applicant argues in paragraph 2 of page 7 that “Accordingly, Applicant submits that the passage in sleeve (520) that the Office Action asserts is a balance passage is not formed in a rotor screw, as claimed. Further, it can be seen from Figure 3 of Yu that the screw rod (518) is solid and does not have any passage provided therein. Therefore, Applicant respectfully submits that Yu fails to disclose ‘the balance channel is formed in the rotor screw and the valve spindle assembly,’ as claimed”. However, the Office respectfully disagrees. As explained in the response to the previous argument above, the interpretation of rotor screw (518, 519 and 520) is proper. The annotated figure above clearly shows that the balance passage is formed in the sleeve (520) portion of the rotor screw (518, 519 and 520). Therefore, Yu discloses the argument limitation. Thus, applicant’s argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763